UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4081



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS ANTONIO MCSWAIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00369-NCT)


Submitted:   October 17, 2007             Decided:   October 31, 2007


Before MOTZ and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus A. McSwain pled guilty to one count of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2000), pursuant to North Carolina v.

Alford, 400 U.S. 25 (1970).        On appeal, he challenges the district

court’s imposition of the statutory maximum sentence of 120 months’

imprisonment.

            We find that the district court properly applied the

Sentencing    Guidelines     and   considered     the   relevant   sentencing

factors    before    imposing   the    120-month    sentence.     18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).           Additionally, we find that the

sentence imposed was reasonable. See United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); Rita v. United States, 127 S. Ct.

2456,   2462-69     (2007)   (upholding   presumption     of   reasonableness

accorded     within-guidelines     sentence).      Accordingly,    we    affirm

McSwain’s sentence.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                      - 2 -